Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about July 15, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree, reckless endangerment in the second degree, aggravated harassment in the second degree and menacing in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based upon legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established the elements of each offense and disproved appellant’s justification defense beyond a reasonable doubt. Concur—Buckley, P.J., Mazzarelli, Marlow, Sullivan and Sweeny, JJ.